Title: To James Madison from Thomas L. McKenney, 4 March 1817
From: McKenney, Thomas L.
To: Madison, James


Sir,Weston—(Heights of Geo:town) March 4th. 1817.
The magnificent spectacle which a voluntary retirement from the most exalted station, furnishes, is this day exemplified in you. Elevated by the suffrages of a free people to the highest office in their gift, the termination of the constitutional term found you in possession of their unabated confidence, which they expressed by a repetition of their will that you should continue to preside over their destinies.
It was during this latter period that your wisdom was completely tested; and your skill fairly tried. War, which years of fruitless negotiation had been spent to avert, became, at last; inevitable. Out of the impure elements of the old world, the storm was created; and it was aggravated by adverse currents, originating at home. The prospect was overcast, and gloomy! Wise men predicted the Ocean on which you were embarked, had concealed, beneath its surface, rocks, on which the Vessel of state must founder. But she was launched upon the tempestuous sea, and with her vast treasures, was committed to you! All admired her beauty—but many doubted her strength. The tempest beat upon her, but in vain. Our Vessell, and our treasures, by the blessings of Heaven, and your wisdom, were safely conducted into port—and you have the felicity to contemplate this beautifull structure, escaped, unhurt, and hung with trophies, from this hitherto unexplored ocean, the wonder of millions, and the admiration of all.
This arduous and untried experiment, was reserved for you—and the manner in which you conducted it, like that which has characterised all your efforts for the public good, and in every thing undertaken by you, or devised, merits, and has procured for you the thanks, and plaudits of a gratefull Country; and the respect, and veneration, of the lovers of Freedom throughout the world.
Under these auspices, you have this day voluntarily returned from your high station, to repose in retirement. My best wishes, and prayers for your happiness accompany you. May you long live, Sir, to participate in those blessings which your councils have so abundantly bestowed on our Country; and to receive the sentiments of its gratefull and happy Citizens.
I know how humble the light of my approbation must be, when compared with the beams that already begin to emanate from bodies, large, powerfull, and magnificent. But the firmament is not disfigured by the feeble glimmerings of the scarcely perceptible stars, that form the galaxy. With the most perfect respect I am Sir, your gratefull fellow Citizen.
Tho: L. McKenney
